Citation Nr: 9905501	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right ankle, to include the question of whether new 
and material evidence has been submitted to reopen the claim 
for service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and three sons of appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, in 
April 1997 wherein it was held that new and material evidence 
had not been submitted to reopen the veteran's claim for 
entitlement to service connection for residuals of a fracture 
of the right ankle.


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the 
right ankle was last denied by a decision of the RO in July 
1947.  The veteran was notified of that decision and did not 
appeal.

2.  Evidence added to the record since July 1947 is not 
cumulative or redundant, is relevant and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The 1947 rating action denying service connection for 
residuals of a right ankle fracture was not timely appealed 
and is final.  Veterans Regulation No. 2(a), pt. II, par. 
III; VA Regulation1008;effective January 25, 1936, to 
December 31, 1957.

2.  Evidence added to the record since July 1947 is new and 
material and the claim for service connection for residuals 
of a fracture of the right ankle is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.156, 3.303, 3.306, 20.1100 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's induction physical examination in June 1943 
found the veteran's extremities, including right ankle, to be 
normal.  The veteran's service medical records indicate some 
problems with his right ankle toward the end of his service.  
.  The separation examination in February 1946 includes the 
history that the veteran "fractured rt. [right] ankle 
1944."  Under a heading of physical defects, the assessment 
of "weak ankle right" is listed.  The veteran was found 
physically qualified for separation from service on his 
February 1946 separation examination.  No other entries 
concerning the veteran's right ankle are included in the 
veteran's service medical records.

The veteran filed a claim for service connection for a weak 
right ankle in February 1947.  A VA examination in June 1947 
found "no ankle edema- no limitation of any motion and no 
areas of joint tenderness.  Vascularity is intact."  The 
diagnosis given was of "no residuals of right foot 
fract[ure]."  A rating decision denied the veteran's claim 
for service connection in July 1947.  Notice was sent to the 
veteran, and the veteran did not appeal.

In August 1967, the veteran submitted evidence to the RO of a 
December 1966 diagnosis of acute rheumatoid arthritis.  
Symptoms given in the medical reports submitted by the 
veteran included pain, swelling, and stiffness in the ankles.  
A VA examination was conducted in January 1968 in conjunction 
with a separate claim by the veteran for benefits due to 
rheumatoid arthritis.  Range of motion of the veteran's 
ankles was assessed as normal.  The diagnoses included 
"rheumatoid arthritis, chronic, active."  The veteran was 
granted non-service connected pension benefits for chronic 
rheumatoid arthritis in a rating decision in February 1968. 

In April 1993 the veteran applied to reopen his claim for 
service connection for residuals of a fractured right ankle.  
In conjunction with his claim, the veteran submitted copies 
of his separation examination from February 1946.  

The RO wrote the veteran in June 1993, notifying him that new 
and material evidence was required to reopen his claim.  He 
was advised that he could appeal that decision.  Later in 
June 1993, the veteran wrote the RO stating, "I feel an 
error was made and that your findings be reconsidered".  The 
veteran subsequently re-submitted further copies of the 
previously submitted report of his separation examination.

In April 1996 the RO attempted to obtain medical records from 
the veteran's physician, Carl A. Paulsen, M.D., in response 
to the veteran's request that these records be considered by 
the RO.  A letter received from Dr. Paulsen in April 1996 
included the history of a right ankle fracture contained in 
the veteran's February 1946 separation examination, and 
stated that "x-rays show an early arthritis for the 
anterolateral ankle and some thickening of the distal fibula 
consistent with a fracture in that region."  Dr. Paulsen 
further stated he believed that the veteran "sustained a 
fracture of his right ankle probably for [sic] the distal 
fibula in a pronation external rotation maneuver in 1944 the 
fracture proceeded to satisfactory healing but he now has 
evidence of early degenerative disease of the ankle."

Treatment records from Dr. Paulsen received in May 1996, 
reflect that the veteran complained of discomfort in the 
right ankle in February 1991 and May 1992.  An April 1993 x-
ray of the veteran's right ankle found no residual of ankle 
fracture, though it was suspected that if the veteran "was 
able to walk on this almost immediately and was in a cast for 
6 weeks, he probably had a distal fibula fracture" of which 
the examiner saw no sign.  The impression given in April 1993 
was of very early arthritis of the right ankle.  The 
veteran's complaints of discomfort in the right ankle 
continued in June 1994 and 1995.  During a March 1996 
examination, new x-rays were obtained and, compared with x-
rays from 1993, reportedly showed "very mild early arthritis 
for the anterolateral ankle joint.  The distal fibula may be 
slightly enlarged suggestive of a fracture in that area.  
Probably associated with a pronation external rotation 
injury."

In a March 1997 statement, Bryan Smead, M.D., stated that the 
veteran's rheumatoid arthritis was debilitating to the point 
that he had difficulty walking, and that it made the veteran 
home bound. 

In May 1997, the veteran submitted another letter from Dr. 
Paulsen documenting further problems with his right ankle.  
The letter stated that restriction of range of motion was 
found in the veteran's right ankle, and that this was 
"consistent with degenerative arthritis and not rheumatoid 
arthritis for the right ankle."  He added that although the 
veteran had rheumatoid arthritis in other joints, rheumatoid 
arthritis typically creates symmetrical problems, and there 
were no abnormal clinical findings in the left ankle.  Dr. 
Paulsen cited the veteran's history of right ankle fracture 
in 1944, and concluded that "it has been 53 years since he 
injured the ankle, and certainly the insidious onset of 
degenerative arthritis associated with such an injury is 
likely."  

A personal hearing at the RO was conducted in December, 1997.  
The veteran testified that he injured his right ankle when a 
heavy box fell on him, and that he had had pain and swelling 
in his right ankle since injuring it in 1944.  The veteran 
further testified that he had a cast on his right leg and 
ankle for six weeks, and that no x-rays of his right ankle 
were performed while he was in service or during the June 
1947 VA examination of his ankle.  Another letter from Dr. 
Paulsen was also submitted by the veteran during the hearing.

That letter from Dr. Paulsen stated that the veteran was 
evaluated in October 1997 and continued to have signs and 
symptoms consistent with arthritis of the right ankle.  The 
letter cited the previously submitted x-ray of the veteran's 
ankle taken in March 1996, and stated "I believe the changes 
for the distal fibula is [sic] incontrovertible evidence that 
this individual sustained a fracture of the distal fibula 
years ago."  Dr. Paulsen also added that the veteran had 
"some arthritis of the ankle, which is probably associated 
with the injury 50 years ago."

During the veteran's hearing at the RO, the veteran's 
representative contended that 

the initial denial of service connection for the veteran's 
right ankle in July 1947 was clear and unmistakable error, 
thus raising this new issue.  A rating decision in June 1998 
found that the July 1947 rating was not clearly and 
unmistakably erroneous, and the veteran was notified of this 
decision; no appeal has been taken.

Analysis

Determination of new and material evidence
The initial question before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
a previously denied claim.

Appeal of an RO's rating decision in 1947 would have to have 
been initiated by the filing of appeal by the claimant.  If 
the appeal is not filed within one year from the date of 
mailing of notice of the rating decision, the underlying 
decision "shall become final and the claim will not 
thereafter be reopened or allowed," except as otherwise 
provided in applicable statutes and regulations.  38 U.S.C. 
§§ 7105(a), (b)(1), (c).  In order to reopen a previously and 
finally disallowed claim, the United States Court of Veterans 
Appeals (Court) has indicated that a two-step analysis is 
required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step is to 
determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  If new and 
material evidence has been received, then the second step, 
involving a de novo review of all of the evidence, both old 
and new, is to be undertaken to determine if there is a basis 
for granting the claim.  It should also be pointed out that, 
in determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In this case, the July 1947 rating decision was final since 
it was not appealed, and evidence received from the veteran 
since that decision must be considered in determining whether 
new and material evidence has been submitted.  The July 1947 
rating decision denied service connection on the basis that 
the evidence did not show residuals of an in-service right 
ankle fracture.

Since the July 1947 rating decision, the veteran has 
submitted several copies of his February 1946 separation 
examination, which had already been considered and thus were 
not new.  Several letters from Dr. Paulsen were also 
received, which outlined the progression of the veteran's 
ankle problems.  The letters from Dr. Paulsen were the first 
medical evidence of degenerative arthritis in the veteran's 
right ankle, and of a nexus between that degenerative 
arthritis and the in-service report of a right ankle fracture 
that occurred in 1944.  

For purposes of determining whether such evidence is new and 
material, all evidence is presumed to be factually true, 
unless inherently incredible.  Justus.  The statements of Dr. 
Paulsen giving his opinion that the veteran had previously 
sustained a fracture of his right ankle, consistent with the 
separation examination report of a fracture in 1944, and that 
this old fracture led to degenerative arthritis in the ankle 
was not previously of record.  Dr. Paulsen's statements 
cannot be said to be redundant since no examiner had 
previously diagnosed degenerative arthritis or its connection 
to a report of an in-service fracture.  Further, Dr. 
Paulsen's statements are relevant to and probative of the 
issue at hand; they show a current diagnosis of disability 
and its connection to service.  Considering the lack of a 
prior medical opinion in this area, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the veteran has 
presented new and material evidence in support of his claim 
and, accordingly, his claim is reopened.  


ORDER

The veteran's claim for service connection for residuals of a 
fracture of the right ankle is reopened. 

REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, while the 
veteran has been treated by Dr. Paulsen in recent years, the 
veteran has not had an examination by the VA in many years.  
In fact the last examination by the VA failed to reveal any 
evidence of residuals of an ankle fracture.  In light of 
this, additional examination would be desirable.  
Accordingly, the case is hereby REMANDED for the following 
action:

1.  Arrangements should be made to have 
the veteran undergo a special orthopedic 
examination in order to ascertain the 
nature of any right ankle disability 
present and the proper diagnosis(es) 
thereof.  All indicated special tests and 
x-ray examinations should be conducted.  
The claims folder must be made available 
to the examiner for review.  After 
reviewing the claims folder, to 
specifically include the opinions 
expressed therein by Dr. Paulsen, and 
conducting the examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
current disability of the right ankle is 
related to the right ankle fracture 
sustained in service.  The rationale for 
the opinion should be fully set forth for 
the record.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, to include all 
evidence, both old and new, and, if the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 8 -


